El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Francisco Paracchini y Marcantetti presentó demanda ante la Corte de Distrito de Ponce en 15 de marzo de 1913 con súplica de que se condene- a los demandados en su carác-ter de herederos de los consortes José Yilá y' Soler y María de la Paz Palermo a otorgar al demandante, como cesionario de los derechos de la mercantil Paracchini, Toro & Co., escri-tura de arrendamiento del inmueble urbano denominado “Puerta del Sol” radicado en la ciudad de Ponce, por canon de $150 mensuales y por el término y condiciones indicadas en escritura de arrendamiento del mismo inmueble que en 8 de abril de 1903 otorgaron los referidos consortes a favor de la mercantil expresada, por ante el notario don Luis L. Yordán Dávila.
Por escritura de que se deja hecho mérito don José Vilá y Soler con el consentimiento de su esposa doña María de la Paz Palermo, dió en arrendamiento a la sociedad Parac-chini, Toro & Co., representada por Francisco Paracchini y Marcantetti, la finca urbana de que se trata por precio de $120 mensuales y término de cinco años a contar desde el día 17 de marzo de 1903 que vencerían en igual día y mes del año 1908, cuyo término se entendería prorrogado, si así conviniera a la sociedad arrendataria, por cinco años más, o sea desde el 17 de marzo de 1908 hasta igual día y mes del-año 1913.
En la cláusula 4a. de la escritura se estipuló que en el caso de la prórroga convenida subsistirían todas las condi-ciones establecidas en el contrato con la única variante de que si durante los cinco primeros años del arrendamiento la sociedad arrendataria vendiese al contado según sus libros basta $60,000 cada año, quedaría obligada a pagar desde que comenzaron'los cinco años de la prórroga hasta la expiración *151del contrato, la cantidad de $150 aun cuando durante la pró-rroga no alcanzaran las ventas a aquella. cantidad.
También se pactó en la cláusula 5a. ‘ ‘ ser convenio expreso que vencidos los cinco años de la prórroga, si Vilá o sus here-deros no hubiesen vendido la finca arrendada, tendrá derecho la sociedad arrendataria a que se le conceda preferencia para el nuevo arrendamiento, por un canon que no podrá exceder de $150, a lo cual se obliga ahora el Sr. Vilá en la más solemne forma. ’ ’
Además de las condiciones que dejamos expresadas, se estipularon las que en síntesis pasamos a enumerar: (a) Fa-cultad para sub-arrendar 1a. finca en todo o en parte, previo acuerdo con el dueño.' (b) Eeparaciones que necesitare el inmueble, a cuenta del arrendador, haciéndolas la sociedad arrendataria si el dueño no las hiciera oportunamente y dedu-ciendo el importe de ellas de la mitad del canon establecido, (c) Las contribuciones de toda especie inclusos los derechos municipales por agua, a cargo de Vilá. (d) Establecimiento de mejoras en la parte interior de la finca por cuenta y a cargo de la sociedad arrendataria, previo acuerdo y confor-midad con el propietario, a cuyo beneficio habían de quedar ai terminarse el contrato, (e) Los mostradores, anaquele-rías y vidrieras entonces existentes en la finca son de la pro-piedad exclusiva de la sociedad arrendataria, y ésta se los llevará al vencimiento definitivo del contrato siempre que no le conviniese a Vilá verificar la compra por el precio que fijarían peritos nombrados uno por cada parte y un tercero en caso de discordia. (/) Prohibición de enajenar el inmue-ble sin respetar el contrato, (g) Inscripción del contrato en el registro de la propiedad, (h) Eeserva al Pueblo de Puerto Eieo y al municipio de Ponce del derecho de preferencia para cobro de contribución impuestas a la finca y sumisión a los tribunales ordinarios de dicha ciudad para todos los actos y diligencias que pudieran derivarse del contrato.
Como hechos determinantes de su acción, además de invo-car la parte demandante las condiciones del contrato de arren-*152damiento consignadas en la escritura de 8 de abril de 1903, especialmente la contenida en la cláusula 5a. ya transcrita, alegó: qu.e el término primitivo del contrato, vencido el 17 de marzo de 1908, fué prorrogado de acuerdo con el mismo a otros cinco años que vencerían el 17 de marzo de 1913; que. la sociedad arrendataria Paraccliini, Toro & Co., cuyo término vencía en 19 de diciembre de 1903 fué disuelta por escritura de 17 de agosto de ese año sucediéndole como liqui-dadora y cesionaria de su activo y pasivo la mercantil F. Paracchini & Co. constituida en 1a. misma escritura, cuya mer-cantil fué disuelta por otra escritura de 18 de noviembre de 1908, adquiriendo el socio Francisco Paracchini, o sea el de-mandante, por cesión que le hizo el otro socio Leopoldo Rever-ter, todo el activo y pasivo de la extinguida; que por falleci-miento de los consortes Vilá Soler y María de la Paz Palermo el inmueble arrendado pasó a ser propiedad de sus herederos los demandados; que el demandante en virtud de lo convenido en la cláusula 5a. del contrato de arrendamiento, al expirar la prórroga del contrato requirió a los demandados para que le otorgaran nuevo contrato de arrendamiento del inmueble por el canon mensual de $150 y término de cinco años, con las demás condiciones establecidas en el contrato anterior; y que los demandados son los dueños actuales del inmueble sin que ninguno de ellos haya vendido su condominio sobre el mismo a persona alguna.
Los demandados al contestar la demanda aceptaron el contrato de arrendamiento del edificio “Puerta del Sol” a Paracchini, Toro & Co. por escritura pública de 8 de abril de 1903 y que actualmente son dueños del referido edificio por fallecimiento de los consortes José Vilá y María de la Paz Palermo, sin que ninguno de ellos haya vendido la parte que le corresponde en el condominio; pero niegan las demás ale-gaciones de la demanda, y como materia nueva alegan: que José Vilá, padre de los demandados, clió en arrendamiento la finca a Francisco Paracchini por el mismo precio que la tenía la sociedad disuelta Paracchini, Toro y Co., fijándose como *153término del contrato el resto del tiempo por el qne se le' había dado a dicha sociedad, o sea hasta el 17 de marzo de 1913, sin ninguna otra concesión ni promesa futura; que'la sociedad Paracchini, Toro & Co., constituida en 27 de febrero de 1899 se disolvió por escritura de 17 de agosto de 1903 encargándose de su liquidación la sociedad F. Paracchini & Co. constituida en esa fecha, a cuya sociedad se vendió el activo y pasivo de la disnelta; y que la sociedad F. Paracchini & Co. se disolvió en 17 de marzo de 1908, siendo nombrado liquidador de ella Francisco Paracchini quien se hizo cargo del activo y pasivo de la misma.
La contestación termina con la súplica de qne se dicte sentencia resolviendo: primero. Que el demandante no tiene preferencia para el nuevo contrato de arrendamiento de la finca de que se trata; segundo. Que los demandados no están obligados a conceder al demandante un nuevo arrendamiento de la finca en cuestión bajo las mismas condiciones que se consignaron en el contrato celebrado con Paracchini, Toro & Go.; tercero. Qpe se condene al demandante en las costas, gastos, desembolsos y honorarios del abogado de los deman-dados.
Celebrado el juicio la corte dictó sentencia en 25 de mayo de 1914 por la qne “ declara sin lugar la demanda y declara además especialmente a los efectos qne procedan que el demandante Francisco Paracchini y Marcantetti tiene pre-ferencia para el nuevo contrato de arrendamiento de “La Puerta del Sol” sobre cualquiera o cualesquiera otros arren-datarios sobre la misma finca, no debiendo pagar el Sr. Pa-racchini un canon de arrendamiento mensual que exceda de $150; pero que los demandados no están obligados a otorgar al demandante Sr. Paracchini un nuevo arrendamiento de dicha finca bajo las mismas condiciones (exceptuando el canon) que se consignaron en el primitivo contrato celebrado con la mercantil Paracchini, Toro & Co, en 8 de abril de 1903, sin especial condenación de costas, desembolsos y honorarios de abogado.”
*154Contra esa sentencia interpuso la parte demandante re-curso de apelación para ante esta Corte Suprema.
Las cuestione^ fundamentales a resolver en el presente recurso que surgen de las alegaciones de ambas partes, son las siguientes: Ia. Si el demandante Paracchini es cesionario de la sociedad Paracchini, Toro & Co. en relación con el con-trato de arrendamiento celebrado con dicha sociedad por los consortes Vilá-Palermo en 8 de abril de 1903; 2a. Si fué la intención del arrendador reconocer a la sociedad arrendataria en la cláusula 5a. del mencionado contrato, un derecho de pre-ferencia para otro nuevo arrendamiento bajo la única base de que el canon mensual de arrendamiento no podría exceder de $150, debiendo fijarse las demás condiciones del nuevo con-trato cuando llegara el día de su celebración, o si, por el con-trario, fué su intención estipular' que el canon mensual del nuevo arrendamiento no excedería de $150 y que las.demás condiciones serían las mismas que regulaban el contrato de 8 de abril de 1903.
En cuanto a la primera cuestión la corte inferior llegó a la conclusión de que el demandante Paracchini es cesionario de -la sociedad Paracchini, Toro & Co. y esa conclusión nos parece ajustada a los hechos del caso y al derecho sobre la ma-teria.
De las pruebas practicadas en el juicio resulta: (a) Quq la sociedad mercantil en comandita Paracchini, Toro & Co. se constituyó en Ponce por escritura pública de 27 de febrero de 1899, siendo sus socios Francisco Paracchini y Marcantetti, José María Toro y Leopoldo Beverter y Tarrats, y su término había de ser por cinco años a contar desde el 19 de diciembre de 1898 hasta igual día y mes de 1903. (b) Que la referida sociedad Paracchini, Toro & Co. antes de llegar su término de vencimiento fué disuelta por escritura pública de 17 de agosto de 1903 y en esa misma fecha y por la misma escritura Francisco Paracchini y Leopoldo Beverter constituyeron una nueva sociedad mercantil en comandita bajo la razón de F. Paracchini & Co. por término de cinco años a contar desde *15510 de agosto de 1903 para vencer en igual día y mes de 1908, siendo único socio gestor de la misma Paracchini, .y coman-ditario Reverter, cuya nueva sociedad de F. Paracchini & Co. se hizo cargo de la liquidación de la anterior sociedad Parac-ehini, Toro & Co. y del activo y pasivo de ésta, comprando, además, la participación que Toro tenía en la sociedad Pa~ racchini, Toro & Co. (c) Que por otra escritura de 18 de noviembre de 1908 Francisco Paracchini y Leopoldo Reverter declararon disuelta la sociedad F. Paracchini & Co., hacién-dose cargo Paracchini de la liquidación de la sociedad disuelta como también de su activo y pasivo, continuando las opera-ciones de la casa mercantil como comerciante particular y adquiriendo por compra a Reverter la participación que a éste correspondía en la sociedad disuelta, (el) Que según muestran los recibos de cánones de arrendamiento de 1901 a 1913, siendo los dos últimos de 31 de diciembre de 1912 y 28 de Febrero de 1913, expedidos primero por José Yilá, más tarde por su viuda y últimamente por sus herederos, tales recibos fueron librados unos a favor de Paracchini, Toro & Co., otros a favor de F. Paracchini & Co., y otros, los de los años 1909,1910,1911, 1912 y 1913, a favor de Francisco Para-cchini. (e) Que por escritura de 14 de marzo, 1913, los de-mandados después de expresar que “son dueños de la finca urbana * * * conocida por la “Puerta del Sol,” cuya fin-ca adquirieron por herencia de su legítimo padre don José Yi-lá y Soler y la “tenía en arrendamiento don Francisco Para-cchini, teniendo en ella establecido su comercio de ferretería y quincalla, cuyo contrato y su prórroga concedida oportuna-mente vencía el 17 de marzo del mismo año 1913,” notificaron a Paracchini que habiendo recibido ofertas de otras personas para el arrendamiento de esa finca por canon de $175 mensua-les, si quería continuar en el arrendamiento lo sería con arre-glo a las condiciones siguientes: (a) Término de un año; (b) Canon mensual de $150; (c) Pago por el arrendatario de todas las reparaciones que exigiera el interior del edificio y las exteriores que convinieran al arrendatario; (d) Obras *156que exigiera la Sanidad por cuenta del arrendatario; (e) Mejoras que introdujera el arrendatario a beneficio de los dueños; (f) Cese del arrendamiento en caso de venta de la finca concediéndose al arrendatario dos meses para desocu-parla; (g) Prohibición de sub-arrendar la finca sin el con-sentimiento escrito de todos los dueños; (h) Opción a nuevo contrato de arrendamiento al vencimiento del año por canon de $175 los tres primeros años y $185 los siguientes. En la misma escritura fue requerido Paracchini para que en caso de no aceptar las condiciones expresadas desalojara la finca en el término , de dos meses, bien entendido que de no hacerlo pagaría el canon de $175 por cada mes que lo ocupara. Al requerimiento contestó Paracchini que no aceptaba las condi-ciones propuestas y que había requerido a los requirentes para cumplir la cláusula 5a. del contrato.de 8 de abril, 1903, bajo las mismas condiciones del mismo y por el término de cinco años, y qué estaba dispuesto a pagar los $150 mensuales que estipulaba el contrato con las demás condiciones 'del mismo y término de cinco años.
Ante el resultado de las pruebas, que dejamos expuesto, forzoso se hace admitir sin el más ligero asomo de duda que aunque el contrato de arrendamiento se celebró por José Vi-lar y Soler con Parachini, Toro & Co., al disolverse esa so-ciedad continuó rigiendo el contrato con P. Paracchini & Co. y por disolución de la nueva sociedad siguió con Francisco Pa-racchini sin que José Vila y Soler y después su sucesión hi-cieran reparo alguno a ese estado de hecho, pues aceptaron de F. Paracchini & Co. y de Francisco Paracchini, demandan-te, los pagos de cánones de arrendamiento, y aun más, los de-mandados por modo expreso, en el acta de notificación y requerimiento de 14 de marzo de 1913, reconocieron a Francisco Paracchini como arrendatario del edificio “Puerta del Sol” cuyo concepto de arrendatario solamente podía deri-varse del de cesionario del contrato de arrendamiento de 8 de abril, 1903.
*157La resolución ele la primera cuestión propuesta tiene que ser favorable a la parte demandante y apelante. Lo mismo sucede con la segunda cuestión, como pasamos a demostrarlo.
Los términos de la cláusula 5a. del contrato de arrenda-miento de 8 de abril, 1903, no dejan duda alguna sobre la intención de los contratantes. José Yilá y Soler, arrendador, reconoció a la sociedad arrendataria Paraccbini, Toro & Co. derecho de preferencia para el nuevo arrendamiento de la finca “Puerta del Sol” por un canon que no podría exceder de $150,- después de vencidos los cinco años de la prórroga del contráto sin haber vendido Yilá o sus herederos la expre-sada finca. Ese derecho de preferencia para un nuevo arren-damiento por un canon que no excediera de $150 fué absoluto; no se sometió a otra condición que la de que el precio del nuevo arrendamiento no podría exceder de $150, o lo que es lo mismo, la sociedad arrendataria disfrutaría de la pre-ferencia para el nuevo arrendamiento siempre que estuviera dispuesta a pagar como canon mensual una cantidad que no bajara de $150.
Las demás condiciones del arrendamiento no habían de ser las que estipularan las partes para el nuevo contrato, sino las ya estipuladas en el contrato de arrendamiento de 8 de abril de 1903, en que fué reconocido el derecho de pre-ferencia para el nuevo arrendamiento a Paracchini, Toro & Co. Si el arrendador hubiera podido fijar para el nuevo contrato de arrendamiento condiciones distintas de las que regulaban el contrato de 8 de abril de 1903 y su prórroga, el derecho de preferencia reconocido a Paracchini, Toro & Co. no hubiera sido absoluto sino condicional, dependiente de las nuevas condiciones que fijara Vilá y aceptara la socie-dad Paracchini, Toro & Co. Hubiera quedado sujeto a la voluntad de Yilá quien para hacer ilusoria la preferencia reconocida a Paracchini, Toro & Co., hubiera podido negarse a establecer esas nuevas condiciones, o establecerlas imposi-bles o tan onerosas que la sociedad arrendataria segura-mente no las aceptara. La validez y el cumplimiento del con-*158venio consignado en la clánsnla 5a. del contrato de arrenda-miento Rubiera quedado al arbitrio de uno sólo de los contra-tantes, o sea José Yilá, contra el precepto del artículo 1223 del Código Civil, según el cual la validez y el cumplimiento de los contratos no puede dejarse al arbitrio de uno de los contratantes. No se expresó en la repetida cláusula 5a. que con excepción de la del precio las demás condiciones Rabian de fijarse después para que la sociedad arrendataria disfru-tara del derecRo de preferencia al nuevo arrendamiento, y no habiéndose hecho así, es lógico deducir fué la intención de los contratantes que habían de regir las mismas condi-ciones ya estipuladas en el contrato.
La intención de José Yilá de reconocer derecho de pre-ferencia absoluto e incondicional para el nuevo contrato de arrendamiento a Paracchini, Toro & Co. por un canon men-sual que no excedería de $150, fué manifiesta según el texto de la cláusula 5a. del contrato de arrendamiento de 8 de abril de 1903, y al sentido literal de esa cláusula debemos atener-nos según el artículo 1248 del Código Civil, pero si esa cláu-sula admitiera diversos sentidos acerca de si las demás con-diciones' que regirían el nuevo arrendamiento habían de sel-las mismas del anterior contrato o las que a bien tuviera fijar José Yilá, debería entenderse en el sentido más adecuado para que produjera efecto con arreglo al artículo 1251 del código citado, o sea, en el sentido de que habían de regular el nuevo contrato fuera del canon mensual de arrendamiento, las demás convenidas en la escritura de 8 de abril de 1903, pues en otro caso, según hemos dicho antes, hubiera quedado al arbitrio de Yilá la validez y el cumplimiento de la prefe-rencia reconocida a Paracchini, Toro & Co.
A esa deducción nos lleva además la aplicación del artículo 1249 del Código Civil preceptivo de que para juzgar de la intención de los contratantes deberá atenderse principalmente a los actos de éstos coetáneos y posteriores al contrato, y también a los anteriores, según jurisprudencia del Tribunal Supremo de España y de esta misma Corte Suprema.
*159Según escritura pública de 16 de marzo de 1889 J osé Vilá y Soler dió en arrendamiento a la mercantil Tarrats, Rever-ter & Co. representada por su gestor Don Leopoldo Rever-ter y Tarrats, la finca urbana de que se trata, bajo las siguien-tes condiciones: (a) Que el término del arrendamiento sería de seis años a vencer el 16,de marzo de 1895,- por canon de 150 pesos mejicanos; (&) dicho término podría prorrogarse por ocho años más a vencer el 17 de marzo de 1903, pagán-dose durante la prórroga 165 pesos mensuales; (c) vencidos esos catorce años tendrían derecho Tarrats, Reverter & Co. a que se les concediera preferencia para el arrendamiento de la finca por canon igual al que ofreciera cualquier otro inquilino; (el) la sociedad arrendataria durante los catorce años podría sub-arrenclar el todo o parte de la finca; (e) las reparaciones de la casa serían de cargo y cuenta exclu-siva de Vilá, el cual las haría practicar tan pronto como fueran necesarias y en el caso de que las hiciera la sociedad arrendataria sería deducido su importe de los alquileres de la casa; (/) Vilá pagaría las contribuciones que por tocios conceptos se impusieran a la finca'incluso los derechos muni-cipales por agua del acueducto; (g) las mejoras que se hicie-ran en el interior de la finca de acuerdo con el propietario quedarían a beneficio de la casa y su importe no podría ser exigido a Vilá; (h) Vilá no podría vender la casa en todo ni en parte con perjuicio de la sociedad arrendataria pues el arrendamiento habría de ser respectado por cualquiera que adquiriera el dominio de la finca.
Como se ve, el anterior contrato contenía también a favor de la sociedad arrendataria Tarrats, Reverter & Co., dere-cho de preferencia para el arrendamiento de la finca por canon igual al que ofreciera cualquier otro inquilino. Al celebrarse el contrato de arrendamiento de la misma casa en 8 de abril de 1903 por José Vilá y Soler con Paracchini, Toro & Co. por término de 5 años a contar desde el día 17 de marzo de 1903 precisamente en la misma fecha en que con su prórroga vencía el anterior contrato de 16 de marzo de 1889, se hicie-*160ron constar las mismas condiciones qne regían el contrato celebrado con Tarrats, Reverter & Co., sin más variante qne la relativa, al canon y término del arrendamiento, y para la variante del canon de arrendamiento autorizaba el mismo contrato de 16 de marzo de 1889, pues como liemos dicho, concedía preferencia a la sociedad arrendataria para el arren-damiento de la finca por canon igual al que ofreciera cual-quier otro inquilino, sin precisar cual fuera ese canon, a dife-rencia de lo estipulado en la escritura de 8.de abril de 1903 en que se reconoce el derecho de preferencia a Paracchini, Toro & Co. mediante un canon que no había de exceder de $150.
Si José Yilá entendió que al otorgar en 8 de abril de 1903 la escritura de arrendamiento de su casa a favor de Para-cchini, Toro & Co., sucesora de Tarrats, Reverter & Co., debían continuar las mismas condiciones del arrendamiento anterior o sea del de 46 de marzo de 1889, ese acto anterior revela la intención por parte de Yilá de que en el nuevo con-trato de arrendamiento cuyo otorgamiento se solicita en la demanda, rigieran las mismas condiciones del contrato de 8 de abril de 1903.
Además, en el mismo acto del otorgamiento de la escri-tura de 8 de abril de 1903 según declara el demandante, le manifestó Yilá al reconocerle una opción para continuar con el arrendamiento de la finca, por un canon no mayor de 150 dollars mensuales al expirar la prórroga, que no había para qué especificar las demás condiciones del nuevo contrato desde el momento en que éste arrancaba del viejo y por consiguiente habían de regir las mismas condiciones, habiendo manifes-tado Yilá en cuanto al término del nuevo contrato que sería todo el que necesitara el testigo, pues fué convenido que el canon de arrendamiento sería lo único que cariaría.
Pero aun hay un acto de la sucesión de José Yilá y Soler que puede llevarnos a una sana interpretación de cuáles ha-bían de ser las condiciones del nuevo contrato.
*161Refiere Paracchini en sn declaración que en gestiones con los demandados para la celebración del nuevo contrato de arrendamiento, recibió nna carta de éstos, la qne fia venido al jnicio y dice así:
“Sr. D. Francisco Paracchini, ciudad. Muy estimado tír. nuestro de nuestra mayor consideración. La presente tiene por objeto mani-festarle que como consecuencia de su indicación sobre las nuestras condiciones para arrendamiento de la ‘Puerta del Sol,’ después de vencido el contrato que finalizaría en 16 de marzo de 1913, le sugerimos nuestra decisión ya manifestada a Ud. verbalmente por el miembro don Francisco Vila Palermo en 30 de diciembre de 1912, y es: para Ud. ciento setenta y cinco dollars a/cy mensuales, esto es: el mismo canon que devengó moneda corriente durante el contrato de arren-damiento que, empezando el 17 de marzo de 1895, terminó en 17 de marzo de 1903. Es decir lo que se fijó como canon mensual hace diez y ocho años. Ponce, P. R., enero primero de 1913. Firmado: María Vilá de Prieto, Antonia Vilá de Pagés. S. Vilá. F. Vilá.”
Los términos en que está redactada' esa carta claramente demuestran que para la confección del nuevo contrato de arrendamiento sólo preocupaba a la sucesión demandada el canon que quería cobrar, o sean $175 mensuales sin que le importaran las demás condiciones del arrendamiento. Esas debían ser las mismas que venían rigiendo pues de no ser así, la sucesión demandada hubiera expresado otras nuevas. Si Paracchini hubiera estado conforme en pagar el canon de $175 mensuales, el nuevo contrato de arrendamiento hu-biera quedado perfeccionado bajo esa base y sin otras con-diciones que las que regulaban el anterior.
El acto de la sucesión demandada al escribir la carta transcrita puede llevarnos a la interpretación sana de la cláusula 5a. del contrato de arrendamiento de 8 de abril de 1903, o sea, la de que también en esa fecha sólo interesaba al arrendador José Vilá arrendar su casa por un canon men-sual de $150 sin variar las demás condiciones que venían regu-lando el contrato.
La letra de la cláusula 5a. del contrato de arrendamiento de 8 de abril de 1903, el espíritu que la informa, y los actos *162anteriores, coetáneos y posteriores al contrato de arrenda-miento de 8 de abril de 1903 nos llevan a la conclusión de qne las condiciones para la'preferencia en el nuevo contrato de arrendamiento de la finca Puerta del Sol, con excepción del canon de $150 mensuales, no habían de ser las que esti-pularan las partes para el nuevo contrato, sino las ya esti-puladas en el contrato de arrendamiento de 8 de abril de 1903.
Por supuesto que el término de cinco años del nuevo con-trató, que se entiende computable desde 17 de marzo de 1913, no fia de ser prorrogable por cinco años más, ni tampoco habrá preferencia para otro arrendamiento después de ven-cido aquel término.
Por las razones expuestas debe revocarse la sentencia ape-lada y dictarse otra declarando con lugar la demanda y con-denando en su consecuencia a los demandados a otorgar a favor del demandante escritura de arrendamiento del inmue-ble urbano denominado “Puerta del Sol” radicado en la ciu-dad de Ponce bajo la- descripción que del mismo se hace en la demanda, por un canon mensual de $150 y por el término y demás condiciones indicadas en la escritura de arrenda-miento del mismo inmueble que en 8 de abril de 1903 otor-garon José Yilá y Soler y María de la Paz Palermo a favor de la mercantil Paracchini, Toro & Compañía por ante el Notario Luis L.. Yordán Dávila, a contar el término del arren-damiento desde 17 de marzo de 1913, sin especial condena-ción de costas.

Revocada la sentencia apelada y dictada otra declarando con lugar la demanda, sin especial condenación de costas.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.